Warner, Chief Justice.
This was a bill filed by the complainant against the defendant, praying for an injunction to restrain the sale of her husband’s life estate in a plantation in Burke county, which had been levied on as his property, to satisfy an execution issued on a judgment obtained against him. On the hearing of the application for the injunction, and after considering the allegations contained in the complainant’s bill, the answer of the defendant and the several affidavits in support thereof, the presiding judge refused to grant the injunction prayed for, whereupon the complainant, excepted. We will not interfere to control the discretion of the judge in refusing the injunction in this case on the statement of facts contained in the record.
Let the judgment of the court below be affirmed.